                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:17-cv-00274-MR

AJANAKU MURDOCK,            )
                            )
         Plaintiff,         )
                            )
     vs.                    )
                            )                     ORDER
                            )
FNU HASSAN, et al.,         )
                            )
         Defendant.         )
___________________________ )

      THIS MATTER is before the Court on its own motion on Plaintiff’s

failure to respond to the Court’s Order to Show Cause why Defendants FNU

Hassan and FNU Dixon should not be dismissed as Defendants in this matter

[Doc. 70].

      Pro se Plaintiff Ajanaku Murdock (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. Plaintiff filed this action in this Court on May 23,

2017, pursuant to 42 U.S.C. § 1983. [Doc. 1]. In his original Complaint,

Plaintiff named fourteen Defendants, asserting violations of his rights under

the First, Fifth, Eighth, and Fourteenth Amendments to the U.S. Constitution.

[Id.]. On November 6, 2017, Plaintiff filed an amended complaint in which

he named only four Defendants: FNU Dixon, Gregory Haynes, FNU Hassan,


        Case 3:17-cv-00274-MR Document 71 Filed 05/21/20 Page 1 of 4
and FNU Mitchell. [Doc. 16]. He purports to state claims of “inadequate

medical care, deliberate indifference, and cruel and unusual punishment.”

[Id. at 3].   On December 1, 2017, Plaintiff’s claims against these four

Defendants survived the Court’s frivolity review. [Doc. 17]. The Clerk mailed

Plaintiff four blank summons forms to fill out and return to the Court for

service on Defendants. On February 16, 2018, with Plaintiff not having

returned the completed summonses, the Court ordered that Plaintiff had

fourteen (14) days to return the completed summons forms to the Clerk.

[Doc. 18]. Thereafter, Plaintiff returned summons forms to the Clerk that

were only partially completed.    [Doc. 20].    The Clerk mailed back the

summons forms with instructions on how to complete them. [Id.]. On March

27, 2018, the Court received completed summons forms for Defendants

Hassan, Haynes, and Mitchell.      Plaintiff failed to include a completed

summons form for Defendant Dixon. [Doc. 21]. The Clerk sent Plaintiff

another summons form, again instructing Plaintiff to complete and return the

form for service on Defendant Dixon.       [Id.].   After the Clerk received

completed forms for all four Defendants, the Clerk electronically submitted

the summonses to the U.S. Marshal for service. [Doc. 22]. On April 17,

2018, the summonses were returned unexecuted for all four Defendants.

[Doc. 23]. Thereafter, on June 21, 2018, the Court ordered the Clerk to


                                      2

        Case 3:17-cv-00274-MR Document 71 Filed 05/21/20 Page 2 of 4
commence the procedure for waiver of service of process as set forth in the

newly enacted Local Rule 4.3, which sets forth a procedure to waive service

of process for current and former employees of the North Carolina

Department of Public Safety (NCDPS). [Doc. 25]. The Clerk sent requests

for waivers of service to the NCDPS the next day. [Doc. 26]. Waivers of

services were returned executed by Defendants Mitchell and Haynes.

[Docs. 29, 30]. No waivers of service were ever obtained from Defendants

Hassan or Dixon. These Defendants have never been served in this matter.

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the

service period if the plaintiff can show “good cause” for the failure to serve.

Brooks v. Johnson, 924 F.3d 104, 120 (4th Cir. 2019). “What constitutes

‘good cause’ for purposes of Rule 4(m) ‘necessarily is determined on a case-

by-case basis within the discretion of the district court.” Collins v. Thornton,
                                       3

        Case 3:17-cv-00274-MR Document 71 Filed 05/21/20 Page 3 of 4
--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations

omitted). The service period in Rule 4(m) is tolled while the district court

considers an in forma pauperis complaint. Robinson v. Clipse, 602 F.3d 605,

608 (4th Cir. 2010). Initial review in this case occurred on December 1, 2017.

[Doc. 17]. On April 22, 2020, the Court, pursuant to Rule 4(m), notified

Plaintiff that it would dismiss Defendants Hassan and Dixon without

prejudice unless Plaintiff within 14 days thereof showed good cause for the

failure to timely serve this Defendant. [Doc. 70]. Plaintiff has not responded

to the Court’s Show Cause Order.

      As such, the Plaintiff has not timely shown good cause for his failure to

timely serve Defendants Hassan and Dixon. Further, the Court declines to

exercise its discretion to extend the time for service given the late stage of

these proceedings.    The Court will, therefore, dismiss Defendants FNU

Hassan and FNU Dixon.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Defendants FNU Hassan and

FNU Dixon hereby DISMISSED as Defendants in this case without prejudice.


                               Signed: May 21, 2020




                                        4

        Case 3:17-cv-00274-MR Document 71 Filed 05/21/20 Page 4 of 4
